
	
		II
		112th CONGRESS
		1st Session
		S. 1004
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2011
			Mr. Harkin (for himself,
			 Ms. Mikulski, Mrs. Gillibrand, Mr.
			 Kerry, Mr. Casey, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To support Promise Neighborhoods.
	
	
		1.Short titleThis Act may be cited as the
			 Promise Neighborhoods Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Between 2007 and
			 2009, the number of children in the United States living in poverty increased
			 by 2,200,000, to 15,500,000 children.
			(2)According to the
			 National Center for Children in Poverty, the number of poor children under age
			 6 increased by 24 percent between 2000 and 2007. The Center also found that, in
			 Iowa, 20 percent of children under age 6 live in poor families.
			(3)According to the
			 Organisation for Economic Co-operation and Development (OECD), in 2008, the
			 United States had a child poverty rate of 20.6 percent, making the United
			 States the OECD nation with the fourth worst level of child poverty. Of the 4
			 most developed countries in the world, the United States has the highest rate
			 of child poverty.
			(4)According to the
			 National Center for Children in Poverty, at age 4, children who live below the
			 poverty line are 18 months below normal learning and achievement for their age
			 group, and by age 10 that gap is still present. For children living in the
			 poorest families, the gap is even larger.
			(5)Children from
			 low-income families are more likely to have low levels of school engagement, to
			 be chronically absent from school, to have emotional and behavioral problems,
			 and to live in stressful home environments.
			(6)By age 3,
			 children in low-income homes will have heard one-third as many words as
			 children in middle-income and high-income homes.
			(7)Studies show that
			 children who attend high-quality early childhood education programs are less
			 likely to repeat grades, less likely to be assigned to special education, and
			 more likely to perform better on standardized tests, experience reduced rates
			 of teenage pregnancy, and graduate from high school. Additionally, such
			 children are less likely to engage in criminal behavior and more likely to
			 obtain employment at higher wages. Economically disadvantaged children gain
			 even larger benefits from such high-quality programs.
			(8)Compared with
			 children in kindergarten from low-income families, children in kindergarten
			 from high-income families live in homes with 3 times the number of books and
			 such children are 4 times as likely to have a computer at home. Children from
			 high-income families also watch far less television and are more likely to
			 visit museums or libraries.
			(9)By the time
			 children from low-income families enter kindergarten, they are already 3 months
			 behind the national average in reading and mathematics skills, a gap that
			 persists through high school.
			(10)A child from a
			 middle-income family typically enters first grade with about 1,000 hours of
			 one-on-one picture book reading time with parents, other relatives, or
			 teachers, but a child from a low-income family averages less than 100 hours of
			 such reading time.
			(11)The percentage
			 of households with children reporting food insecurity (limited or uncertain
			 access to nutritious, safe foods) increased by 25 percent between 2007 and
			 2008. Poor nutrition is linked to behavioral problems, lower educational
			 performance, and delayed socio-emotional development.
			(12)Twenty-nine
			 percent of high-achieving 8th graders from low-income families complete
			 college. This is the same rate of college completion as low-achieving 8th
			 graders from high-income families.
			(13)About one-fourth
			 of all students who start 9th grade will not graduate 4 years later. For
			 African-American and Latino students, that figure increases to 40 percent. A
			 16- to 24-year-old coming from a high-income family is about 7 times as likely
			 to have completed high school as a 16- to 24-year-old coming from a low-income
			 family.
			(14)The average
			 annual cost to incarcerate a youth in the United States is approximately
			 $88,000, while per pupil annual spending for a student in kindergarten through
			 grade 12 is $10,000.
			3.PurposeThe purpose of this Act is to significantly
			 improve academic outcomes, including school readiness, high school graduation,
			 and college entry and success of children living in our Nation's most
			 distressed neighborhoods, by using data-driven decisionmaking and existing
			 external resources to provide children in such neighborhoods with access to a
			 community-based continuum of high-quality pipeline services that include access
			 to early learning opportunities, high-quality schools, and evidence-based
			 practices that address the needs of such children from birth through college
			 and career.
		4.DefinitionsIn this Act:
			(1)In
			 GeneralExcept as otherwise provided, the terms used in this Act
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)ChildThe
			 term child means an individual from birth through age 21.
			(3)College and
			 Career ReadinessThe term college and career
			 readiness means the level of preparation a student needs in order
			 to—
				(A)enroll and
			 succeed, without remediation, in credit-bearing courses at an institution of
			 higher education;
				(B)demonstrate the
			 full range of knowledge and perform the full range of workplace skills
			 necessary to succeed and advance in 21st century careers, such as higher-order
			 thinking, collaboration and teamwork, and oral and written communication
			 skills; and
				(C)complete a
			 program leading to an industry-recognized credential that prepares graduates to
			 obtain employment with family-sustaining wages and opportunities for
			 advancement.
				(4)Community of
			 PracticeThe term community of practice means a
			 group of entities that interact regularly to share best practices to address 1
			 or more persistent problems, or improve practice with respect to such problems,
			 in 1 or more neighborhoods.
			(5)Expanded
			 Learning TimeThe term expanded learning time means
			 using a longer school day, week, or year schedule to significantly increase the
			 total number of school hours to include additional time for—
				(A)instruction in
			 core academic subjects;
				(B)instruction in
			 other subjects and enrichment and other activities that contribute to a
			 well-rounded education, including music and the arts, physical education,
			 service-learning, and experiential and work-based learning opportunities (such
			 as community service, learning apprenticeships, internships, and job
			 shadowing); and
				(C)instructional and
			 support staff to collaborate, plan, and engage in professional development,
			 including on family and community engagement, within and across grades and
			 subjects.
				(6)Family and
			 Community EngagementThe term family and community
			 engagement means the process of engaging family and community members in
			 education meaningfully and at all stages of the planning, implementation, and
			 school and neighborhood improvement process, including, at a minimum—
				(A)disseminating a
			 clear definition of the neighborhood to the members of the neighborhood;
				(B)ensuring
			 representative participation by the members of such neighborhood in the
			 planning and implementation of the activities of each grant awarded under this
			 Act;
				(C)regular
			 engagement by the eligible entity and the partners of the eligible entity with
			 family members and community partners;
				(D)the provision of
			 strategies and practices to assist family and community members in actively
			 supporting student achievement and child and youth development; and
				(E)collaboration
			 with institutions of higher education and employers to align expectations and
			 programming with college and career readiness.
				(7)Family and
			 Student SupportsThe term family and student
			 supports includes—
				(A)health programs
			 (including both mental health and physical health services);
				(B)school-, public-,
			 and child-safety programs;
				(C)programs that
			 improve family stability;
				(D)employment
			 programs (including those that meet local business needs, such as internships
			 and externships);
				(E)social service
			 programs;
				(F)legal aid
			 programs;
				(G)financial
			 education programs;
				(H)adult education
			 and family literacy programs;
				(I)family and
			 community engagement programs; and
				(J)programs that
			 increase access to learning technology and enhance the digital literacy skills
			 of students.
				(8)Family
			 MemberThe term family member means a parent (as
			 defined in section 9101 the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801)), relative, or other adult who is responsible for the education,
			 care, and well-being of a child.
			(9)Integrated
			 Student SupportsThe term integrated student
			 supports means services, supports, and community resources, which shall
			 be offered through a site coordinator for at-risk students, that have been
			 shown by evidence-based research—
				(A)to increase
			 academic achievement and engagement;
				(B)to support
			 positive child and youth development; and
				(C)to increase
			 student preparedness for success in college and the workforce.
				(10)NeighborhoodThe
			 term neighborhood means a defined geographical area in which there
			 are multiple signs of distress, demonstrated by indicators of need, including
			 poverty, childhood obesity rates, academic failure, and rates of juvenile
			 delinquency, adjudication, or incarceration.
			(11)PipelineThe
			 term pipeline means a continuum of supports and services
			 (including pipeline services, as defined in this Act) for children from birth
			 through college entry, college success, and career attainment.
			(12)Pipeline
			 ServicesThe term pipeline services includes, at a
			 minimum, strategies to address through services or programs (including
			 integrated student supports and wraparound services) the following:
				(A)Prenatal
			 education and support for expectant parents.
				(B)High-quality
			 early learning opportunities.
				(C)High-quality
			 schools and out-of-school-time programs and strategies.
				(D)Support for a
			 child's transition to elementary school, between elementary school and middle
			 school, from middle school to high school, and from high school into and
			 through college and into the workforce.
				(E)Family and
			 community engagement.
				(F)Family and
			 student supports.
				(G)Activities that
			 support college and career readiness, such as—
					(i)assistance with
			 college admissions, financial aid, and scholarship applications, especially for
			 low-income and low-achieving students; and
					(ii)career
			 preparation services and supports.
					(H)Neighborhood-based
			 support for college-age students who have attended the schools in the pipeline,
			 or students who are members of the community, facilitating their continued
			 connection to the community and success in college and the workforce.
				IPromise
			 Neighborhood Partnership Grants
			101.Program
			 Authorized
				(a)In
			 GeneralFrom amounts appropriated under section 304, the
			 Secretary shall award grants, on a competitive basis, to eligible entities to
			 implement a comprehensive, evidence-based pipeline that engages community
			 partners to improve academic achievement, student development, and college and
			 career readiness, measured by common outcomes, by carrying out the activities
			 described in section 104 in neighborhoods with high concentrations of
			 low-income individuals and persistently low-achieving schools or schools with
			 an achievement gap.
				(b)Duration
					(1)In
			 GeneralGrants awarded under this title shall be for a period of
			 not more than 5 years.
					(2)RenewalThe
			 Secretary may renew grants under this title for an additional period of not
			 more than 5 years, if an eligible entity demonstrates significant success
			 in—
						(A)ensuring school
			 readiness, including success in early learning;
						(B)improving
			 academic outcomes, including academic achievement and graduation rates;
						(C)increasing
			 college and career readiness, including rates of enrollment in institutions of
			 higher education; and
						(D)improving the
			 health, mental health, and social and emotional well-being of children.
						(c)Continued
			 FundingContinued funding after the third year of the grant
			 period shall be contingent on the eligible entity's progress toward meeting the
			 performance metrics described in section 106(a).
				(d)Matching
			 RequirementEach eligible entity receiving a grant under this
			 title shall contribute matching funds in an amount equal to not less than 100
			 percent of the amount of the grant. Such matching funds may come from Federal
			 or non-Federal sources. The Secretary may require that a portion of such
			 matching funds come from private sources.
				(e)Financial
			 Hardship WaiverThe Secretary may waive or reduce the matching
			 requirement described in subsection (d) if the eligible entity demonstrates a
			 need due to significant financial hardship.
				102.Eligible
			 EntitiesIn this title, the
			 term eligible entity means a nonprofit entity in partnership with
			 a local educational agency. Such partnership may also include any of the
			 following entities:
				(1)An institution of higher education, as
			 defined in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).
				(2)The office of a chief elected official of a
			 unit of local government.
				(3)An Indian tribe or tribal organization, as
			 defined under section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
				103.Application
			 requirements
				(a)In
			 GeneralTo be eligible to
			 receive a grant under this title, an eligible entity shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(b)Contents of
			 ApplicationAt a minimum, an application described in subsection
			 (a) shall include the following:
					(1)A description of
			 a plan to significantly improve the academic outcomes of children living in an
			 identified neighborhood by providing a pipeline that addresses the
			 neighborhood's needs, as identified by the needs analysis described in
			 paragraph (4) and supported by evidence-based practices.
					(2)A description of
			 the neighborhood that the eligible entity will serve.
					(3)Measurable annual
			 goals for the outcomes of the grant, including—
						(A)performance
			 goals, in accordance with the metrics described in section 106(a), for each
			 year of the grant; and
						(B)projected
			 participation rates and any plans to expand the number of children served or
			 the neighborhood proposed to be served by the grant program.
						(4)An analysis of
			 the needs and assets of the neighborhood identified in paragraph (2),
			 including—
						(A)a description of
			 the process through which the needs analysis was produced, including a
			 description of how family and community members were engaged in such
			 analysis;
						(B)an analysis of
			 community assets within, or accessible to, the neighborhood, including, at a
			 minimum—
							(i)early learning
			 programs, including high-quality child care, Early Head Start programs, Head
			 Start programs, and prekindergarten programs;
							(ii)the availability
			 of healthy food options and opportunities for physical activity;
							(iii)existing family
			 and student supports;
							(iv)locally owned
			 businesses and employers; and
							(v)institutions of
			 higher education;
							(C)evidence of
			 successful collaboration within the neighborhood;
						(D)the steps that
			 the eligible entity is taking, at the time of the application, to meet the
			 needs identified in the needs analysis; and
						(E)any barriers the
			 eligible entity, public agencies, and other community-based organizations have
			 faced in meeting such needs.
						(5)A description of
			 the data and evidence base used to identify the pipeline services to be
			 provided, including data regarding—
						(A)school
			 readiness;
						(B)academic
			 achievement and college and career readiness;
						(C)secondary school
			 graduation rates;
						(D)health
			 indicators, such as rates of childhood obesity or other health and
			 developmental risk factors;
						(E)college
			 enrollment, persistence, and completion rates; and
						(F)conditions for
			 learning, including school climate surveys, discipline rates, and student
			 attendance and incident data.
						(6)A description of
			 the process used to develop the application, including the involvement of
			 family and community members.
					(7)An estimate
			 of—
						(A)the number of
			 children, by age, who will be served by each pipeline service; and
						(B)for each age
			 group, the percentage of children (of such age group), within the neighborhood,
			 who the eligible entity proposes to serve, disaggregated by each service, and
			 the goals for increasing such percentage over time.
						(8)A description of
			 how the pipeline services will include the following activities:
						(A)Providing
			 high-quality early learning opportunities for children, beginning prenatally
			 and extending through grade 3, by—
							(i)establishing or
			 supporting high-quality early learning opportunities that provide children with
			 full-day, full-year access to programs that support the cognitive and
			 developmental skills, including social and emotional skills, needed for success
			 in elementary school;
							(ii)providing for
			 opportunities, through parenting classes, baby academies, home visits, or other
			 evidence-based strategies, for families and expectant parents to—
								(I)acquire the
			 skills to promote early learning, development, and health and safety, including
			 learning about child development and positive discipline strategies (such as
			 through the use of technology and public media programming);
								(II)learn about the
			 role of families and expectant parents in their child’s education; and
								(III)become informed
			 about educational opportunities for their children, including differences in
			 quality among early learning opportunities;
								(iii)ensuring
			 successful transitions between early learning programs and elementary school,
			 including through the establishment of memoranda of understanding between early
			 learning providers and local educational agencies serving young children and
			 families;
							(iv)ensuring
			 appropriate screening, diagnostic assessments, and referrals for children with
			 disabilities, developmental delays, or other special needs;
							(v)improving the
			 early learning workforce in the community, including through—
								(I)investments in
			 the recruitment, retention, distribution, and support of high-quality
			 professionals, especially those with certification and experience in child
			 development;
								(II)the provision of
			 high-quality teacher preparation and professional development;
								(III)the use of
			 joint professional development for early learning providers and elementary
			 school teachers and administrators; or
								(IV)efforts to
			 increase the pay and benefits of early learning professionals; and
								(vi)enhancing data
			 systems and data sharing among the eligible entity, partners, early learning
			 providers, schools, and local educational agencies operating in the
			 neighborhood.
							(B)Supporting,
			 enhancing, operating, or expanding ambitious, rigorous, and comprehensive
			 education reforms designed to significantly improve educational outcomes for
			 children and youth in early learning programs through grade 12, which may
			 include—
							(i)operating schools
			 or working in close collaboration with local schools to provide high-quality
			 academic programs, curricula, and integrated student supports;
							(ii)the provision of
			 expanded learning time; and
							(iii)the provision
			 of programs and activities that ensure that students—
								(I)are prepared for
			 the college admissions, scholarship, and financial aid application processes;
			 and
								(II)graduate college
			 and career ready.
								(C)Supporting access
			 to a healthy lifestyle, which may include—
							(i)the
			 provision of high-quality and nutritious meals;
							(ii)access to
			 programs that promote physical activity, physical education, and fitness;
			 and
							(iii)education to
			 promote a healthy lifestyle and positive body image.
							(D)Providing social,
			 health, and mental health services and supports, including referrals for
			 essential care and preventative screenings, for children, family, and community
			 members, which may include—
							(i)dental
			 services;
							(ii)vision care;
			 and
							(iii)oral and
			 auditory screenings and referrals.
							(E)Supporting
			 students and family members as they transition from early learning programs
			 into elementary school, from elementary school to middle school, from middle
			 school to high school, from high school into and through college and into the
			 workforce, including through specialized resources to address challenges that
			 students may face as they transition, such as the following:
							(i)Early college
			 high schools.
							(ii)Dual enrollment
			 programs.
							(iii)Career
			 academies.
							(iv)Counseling and
			 support services.
							(v)Dropout
			 prevention and recovery strategies.
							(vi)Collaboration
			 with the juvenile justice system and reentry counseling for adjudicated
			 youth.
							(vii)Advanced
			 Placement (AP) or International Baccalaureate (IB) programs.
							(viii)Teen parent
			 classrooms.
							(ix)Graduation and
			 career coaches.
							(9)A description of
			 the strategies that will be used to provide pipeline services (including a
			 description of the process used to identify such strategies and the outcomes
			 expected, and a description of which programs and services will be provided to
			 children, family members, community members, and children not attending schools
			 or programs operated by the eligible entity or its partner providers) to
			 support the purpose of this Act.
					(10)An explanation
			 of the process the eligible entity will use to establish and maintain family
			 and community engagement.
					(11)An explanation
			 of how the eligible entity will continuously evaluate and improve the pipeline,
			 including—
						(A)a description of
			 the metrics, consistent with section 106(a), that will be used to inform each
			 component of the pipeline; and
						(B)the processes for
			 using data to improve instruction, optimize integrated student supports,
			 provide for continuous program improvement, and hold staff and partner
			 organizations accountable.
						(12)An
			 identification of the fiscal agent, which may be any entity described in
			 section 102.
					(13)A list of
			 Federal and non-Federal sources of funding that the eligible entity will secure
			 to comply with the matching-funds requirement described in section 101(d),
			 including other programs funded by the Department of Education, or programs in
			 the Department of Health and Human Services, the Department of Housing and
			 Urban Development, the Department of Justice, or the Department of
			 Labor.
					(c)Memorandum of
			 UnderstandingAn eligible entity, as part of the application
			 described in this section, shall submit a preliminary memorandum of
			 understanding, signed by each partner entity or agency. The preliminary
			 memorandum of understanding shall describe, at a minimum—
					(1)each partner's
			 financial and programmatic commitment with respect to the strategies described
			 in the application, including an identification of the fiscal agent;
					(2)each partner’s
			 long-term commitment to providing pipeline services that, at a minimum,
			 accounts for the cost of supporting the pipeline (including after grant funds
			 are no longer available) and potential changes in local government;
					(3)each partner’s
			 mission and plan that will govern the work that partners do together;
					(4)each partner’s
			 long-term commitment to supporting the pipeline through data collection,
			 monitoring, reporting, and sharing; and
					(5)each partner’s
			 commitment to ensure sound fiscal management and controls, including evidence
			 of a system of supports and personnel.
					104.Use of
			 funds
				(a)In
			 GeneralEach eligible entity that receives a grant under this
			 title shall use the grant funds to—
					(1)implement the
			 pipeline services, as described in the application under section 103;
			 and
					(2)continuously
			 evaluate the success of the program and improve the program based on data and
			 outcomes.
					(b)Special
			 ruleEach eligible entity that receives a grant under this title
			 shall, in the 3rd year of the grant and each subsequent year, including each
			 year of a renewal grant, use not less than 80 percent of grant funds to carry
			 out the activities described in subsection (a)(1).
				105.Report and
			 Publicly Available Data
				(a)ReportEach eligible entity that receives a grant
			 under this title shall prepare and submit an annual report to the Secretary,
			 which shall include—
					(1)information about the number and percentage
			 of children, family members, and community members in the neighborhood who are
			 served by the grant program, including a description of the number and
			 percentage of children accessing each of the pipeline services;
					(2)data (disaggregated by the categories
			 described in section 205(a)(1)) about the grant program's success in—
						(A)narrowing achievement gaps and improving
			 student achievement;
						(B)ensuring school readiness and healthy
			 socio-emotional development;
						(C)increasing student persistence;
						(D)increasing
			 student attendance, and decreasing incidences of violence, suspension, and
			 expulsion;
						(E)improving
			 conditions for learning, as measured by a school climate survey;
						(F)increasing the number and percentage of
			 family members who participate in adult education and family literacy programs
			 and other community activities; and
						(G)increasing secondary school graduation
			 rates and college entry and completion rates;
						(3)information relating to the performance
			 metrics described in section 106(a); and
					(4)other indicators
			 that may be required by the Secretary, in consultation with the Director of the
			 Institute of Education Sciences.
					(b)Publicly
			 Available DataEach eligible
			 entity that receives a grant under this title shall make publicly available,
			 including through electronic means, the information described in subsection
			 (a). To the extent practicable, such information shall be provided in a form
			 and language accessible to parents and families in the neighborhood, and such
			 information shall be a part of statewide longitudinal data systems.
				106.Accountability
				(a)Performance
			 MetricsThe Secretary shall
			 establish performance metrics relevant to the evaluation of the grant program
			 under this title.
				(b)EvaluationThe
			 Secretary shall evaluate the implementation and impact of the activities funded
			 under this title, in accordance with section 302.
				IIPromise School
			 Grants
			201.Program
			 Authorized
				(a)In
			 GeneralFrom amounts appropriated under section 304, the
			 Secretary shall award grants, on a competitive basis, to eligible entities to
			 implement school-centered, evidence-based strategies and integrated student
			 supports that leverage community partnerships to improve student achievement
			 and child and youth development by carrying out the activities described in
			 section 204 in schools with high concentrations of low-income children.
				(b)General
			 ProvisionsThe requirements of subsections (b), (c), (d), and (e)
			 of section 101 and section 104(b) shall apply to a grant under this title in
			 the same manner as such subsections apply to a grant under title I, except that
			 the performance metrics used for section 101(c) shall be the metrics under
			 section 206(a).
				202.Definition of
			 Eligible EntityIn this title,
			 the term eligible entity means—
				(1)not less than 1
			 local educational agency in partnership with 1 or more nonprofit
			 entities;
				(2)a school funded
			 by the Bureau of Indian Education that falls under the definition of a local
			 educational agency under section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801) in partnership with 1 or more nonprofit
			 organizations or institutions of higher education; or
				(3)a charter school
			 that is not a local educational agency, operating in partnership with 1 or more
			 nonprofit organizations or institutions of higher education.
				203.Application
			 requirements; Priority
				(a)In
			 GeneralTo be eligible to
			 receive a grant under this title, an eligible entity shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(b)Contents of
			 ApplicationAt a minimum, the application described in subsection
			 (a) shall include the following:
					(1)A description of
			 the local educational agency, schools, and students that will be served by the
			 grant program.
					(2)A description of
			 the steps that the eligible entity is taking—
						(A)to meet the needs
			 identified in the analysis described in paragraph (4); and
						(B)to remove any
			 barriers that the eligible entity has identified in meeting such needs.
						(3)The designation
			 of a site coordinator, who shall meet nationally recognized professional
			 development standards, and have appropriate time, autonomy, and support to
			 provide—
						(A)leadership in
			 building relationships and establishing and sustaining partnerships that
			 support school improvement, school turnaround efforts in accordance with
			 section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316), increases in student achievement, positive child and youth development,
			 and family and community engagement; and
						(B)effective
			 coordination of student services at all stages of the pipeline.
						(4)An analysis of
			 the needs and assets of the schools and communities that will be assisted under
			 this title. Such analysis shall include—
						(A)student data,
			 including information about—
							(i)school
			 readiness;
							(ii)achievement;
							(iii)credit
			 accumulation;
							(iv)grade to grade
			 promotion;
							(v)graduation;
							(vi)attendance;
			 and
							(vii)discipline;
			 and
							(B)information about
			 the assets described in section 103(b)(4)(B) with respect to such schools and
			 communities.
						(5)An explanation of
			 how the eligible entity and its program partners will use evidence-based
			 practice, data, and research to leverage partnerships to implement integrated
			 student supports and wraparound services to—
						(A)address the needs
			 identified in paragraph (4);
						(B)ensure that
			 family members and community members—
							(i)participate in
			 the education of their children and become an integral part of the school
			 culture, school improvement, and decisionmaking; and
							(ii)promote
			 strategies that include the educational and financial planning that are
			 necessary to increase access to, and success in, postsecondary
			 education;
							(C)enable teachers
			 and administrators, including early learning providers, to complement and
			 enrich efforts to help children—
							(i)make learning
			 gains;
							(ii)prepare for
			 graduation; and
							(iii)plan for the
			 future, including preparing for college and careers; and
							(D)coordinate and
			 leverage other programs that serve children, the schools served by the grant,
			 and the neighborhood.
						(6)An explanation of
			 the extent to which the eligible entity and its program partners will serve or
			 involve children residing in the neighborhood regardless of whether such
			 children attend a school served by the grant (including by, as appropriate,
			 providing high-quality early learning opportunities for children, beginning at
			 birth and extending through grade 3) by—
						(A)as appropriate,
			 carrying out the activities described in section 103(b)(7)(A); and
						(B)carrying out the
			 activities described in subparagraphs (B) through (E) of section
			 103(b)(7).
						(7)A description of
			 the capacity of the eligible entity for measuring student outcomes and
			 school-specific outcomes.
					(8)A description of
			 how the strategies supported with funds under this title will be—
						(A)coordinated with
			 other programs and strategies carried out by the local educational agency;
			 and
						(B)to the greatest
			 extent practicable, coordinated with other agencies, such as agencies that
			 provide reentry services to adjudicated youth.
						(9)A description of
			 the strategy the eligible entity will use to—
						(A)support family
			 and community engagement; and
						(B)make schools the
			 centers of their respective communities.
						(10)A list of
			 Federal and non-Federal sources of funding that the eligible entity will secure
			 to comply with the matching-funds requirement described in section 101(d),
			 including other programs funded by the Department of Education, or programs in
			 the Department of Health and Human Services, the Department of Housing and
			 Urban Development, the Department of Justice, or the Department of
			 Labor.
					(c)Memorandum of
			 UnderstandingAn eligible entity, as part of the application
			 described in this section, shall submit a preliminary memorandum of
			 understanding that meets the requirements of section 103(c).
				(d)PriorityIn
			 awarding grants under this title, the Secretary shall give priority to
			 applicants that—
					(1)propose to
			 provide a continuum of high-quality education and student support services for
			 children beginning in prekindergarten and extending through high school
			 graduation; and
					(2)propose to
			 include significant investments in high-quality early learning programs,
			 consistent with section 203(b)(6)(A).
					204.Use of
			 fundsEach eligible entity
			 that receives a grant under this title shall use the grant funds to—
				(1)implement the
			 activities described in the application under section 203; and
				(2)continuously
			 evaluate the success of the grant program and improve the grant program based
			 on data and outcomes.
				205.Report and
			 Publicly Available Data
				(a)ReportEach eligible entity that receives a grant
			 under this title shall prepare and submit an annual report to the Secretary,
			 which shall include—
					(1)information about the number and percentage
			 of children served by the grant program, disaggregated by age, gender, race,
			 ethnicity, disability status, socioeconomic status, and English
			 proficiency;
					(2)data about the grant program's success
			 in—
						(A)narrowing achievement gaps;
						(B)ensuring school readiness and healthy
			 socio-emotional development;
						(C)improving academic achievement;
						(D)increasing student persistence;
						(E)increasing on-time secondary school
			 graduation rates and college entry; and
						(F)increasing student attendance and
			 decreasing incidents of violence, suspension, and expulsion; and
						(3)other indicators
			 that may be required by the Secretary, in consultation with the Director of the
			 Institute of Education Sciences.
					(b)Publicly
			 Available DataEach eligible
			 entity that receives a grant under this title shall make publicly available,
			 including through electronic means, the information described in subsection
			 (a). To the extent practicable, such information shall be provided in a form
			 and language accessible to parents and families in the neighborhood.
				206.Accountability
				(a)Performance
			 MetricsThe Secretary shall
			 establish performance metrics relevant to the evaluation of the grant program
			 under this title.
				(b)EvaluationThe
			 Secretary shall evaluate the implementation and impact of the activities funded
			 under this title, pursuant to section 302.
				IIIGeneral
			 Provisions
			301.Planning
			 Grants
				(a)PurposeThe
			 purposes of the planning grant program established under this section are
			 to—
					(1)enable
			 communities to assess their needs and assets regarding the unmet needs of
			 children and youth;
					(2)develop
			 appropriate plans to address such unmet needs through the provision of pipeline
			 services; and
					(3)support
			 communities as such communities prepare to apply for a grant under title I or
			 title II.
					(b)Planning Grants
			 AuthorizedFrom the amounts appropriated under section 304, the
			 Secretary may reserve not more than 10 percent for planning grants to entities
			 eligible for grants under title I or II.
				(c)DurationGrants
			 awarded under this section shall be for a period of not more than 1 year, and
			 such grants shall not be renewed.
				(d)Application
					(1)In
			 GeneralTo be eligible to receive a grant under this section, an
			 eligible entity shall submit an application to the Secretary at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
					(2)ContentsAt
			 a minimum, the application described in paragraph (1) shall describe—
						(A)how the eligible
			 entity will conduct a needs and assets analysis;
						(B)how the eligible
			 entity will use planning grant funds in accordance with the purpose of this
			 Act, including to establish a process to prioritize and allocate resources and
			 services to address the unmet needs of children and youth in the community;
			 and
						(C)how the eligible
			 entity will use planning grant funds to become more competitive in applying for
			 a grant under title I or II.
						(e)LimitationNo
			 entity may receive a grant under this section while concurrently receiving
			 grant funding under title I or II of this Act.
				(f)Matching
			 FundsThe Secretary shall require that each eligible entity
			 receiving a grant under this section contribute matching funds in an amount
			 equal to not less than 50 percent of the amount of the grant. Such matching
			 funds may come from Federal or non-Federal sources.
				302.EvaluationFrom the amounts appropriated under section
			 304, the Secretary may reserve not more than 3 percent for a national
			 evaluation of the activities carried out under titles I and II. In conducting
			 such evaluations, the Secretary shall—
				(1)direct the Director of the Institute of
			 Education Sciences, in consultation with the relevant program office at the
			 Department, to evaluate the implementation and impact of the activities funded
			 under titles I and II, including the costs and benefits of such activities,
			 relative expenditures on different activities in the pipeline, and the impacts
			 of such activities on incarceration and recidivism rates of children in
			 neighborhoods served by grants under such titles;
				(2)direct the
			 Director of the Institute of Education Sciences to identify best practices to
			 improve the effectiveness of activities funded under titles I and II;
			 and
				(3)disseminate
			 research on best practices to significantly improve the academic outcomes of
			 children living in our Nation’s most distressed communities.
				303.National
			 ActivitiesFrom the amounts
			 appropriated under section 304 for a fiscal year, the Secretary may reserve not
			 more than 5 percent for national activities, which may include—
				(1)research on the activities carried out
			 under titles I and II;
				(2)identifying and disseminating best
			 practices;
				(3)support for the community of practice
			 related to the purposes of this grant, which may include technical assistance
			 and conferences;
				(4)professional development; and
				(5)other activities consistent with the
			 purpose of this Act.
				304.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2012 and each of the 4 succeeding fiscal
			 years.
			
